Citation Nr: 1400246	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  12-03 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Prior to February 9, 2012, entitlement to an increased evaluation for service-connected chronic lumbar strain, currently evaluated as 10 percent disabling.

2.  On and after February 9, 2012, entitlement to an increased evaluation for service-connected chronic lumbar strain, evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2002 to October 2002 and from December 2003 to March 2005.  He has other undetermined Army National Guard service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A January 2013 RO rating decision increased the Veteran's disability evaluation to 20 percent effective February 9, 2012.  A veteran is assumed to be seeking the highest evaluation available and a claim remains in controversy where less than the maximum available benefit is awarded, unless he or she "express[es] a clear intent to so limit the issue on appeal."  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The Veteran expressed no such intent.  Thus, the Board has properly characterized the issue on appeal, which currently encompasses two stages of rating.

A review of Virtual VA reveals documents (CAPRI records) pertinent to this appeal.  At the moment, there are no documents contained in the Veterans Benefits Management System.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Here, the purpose of the Board remand is to obtain additional relevant records.

First, remand is required to attempt to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  Here, the Veteran indicates that he underwent back treatment at The Broadway Clinic of Tulsa, Oklahoma in December 2009, following a motor vehicle accident.  A review of the record shows several treatment records from The Broadway Clinic and a MRI report from March 2010.  Because the Veteran reported that he underwent rehabilitative therapy from December 2009 through March 2010, however, it appears that there may be additional outstanding records.  Such medical records are particularly relevant in an increased evaluation claim for increase and efforts must be undertaken to obtain them.

Second, remand is required to obtain federal records.  VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain records only where it concludes that the records sought do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  A review of the record indicates that the Veteran served with the Army National Guard at least through 2010, with a total of possibly nine years of such service.  The Defense Manpower Data Center identified the Veteran as having been a reservist or guardsman during certain years.  As such, the RO must attempt to obtain all relevant personnel and medical records from all periods of National Guard service.  

While on remand, the RO must obtain updated VA treatment records.  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain outstanding Army National Guard personnel and medical records for the Veteran, to include any records of periodic examinations during such time.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.

2. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.

3. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant private medical records, to include any and all treatment records from The Broadway Clinic in Tulsa, Oklahoma (including rehabilitative therapy).  Subsequently, and after securing the proper authorizations where necessary, attempt to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include considering whether an updated examination is warranted, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

